Exhibit 10.3.1 

 



AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th day of
September, 2017, by and among CANTERBURY PARK ENTERTAINMENT LLC, a Minnesota
limited liability company (the “Borrower”), CANTERBURY PARK HOLDING CORPORATION,
a Minnesota corporation (the “Guarantor”), CANTERBURY PARK CONCESSIONS, INC., a
Minnesota corporation (“Canterbury Concessions”), and BREMER BANK, NATIONAL
ASSOCIATION, a national banking association (the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower and the Lender are parties to that certain General Credit
and Security Agreement dated as of November 14, 2016 (the “Credit Agreement”),
which sets forth the terms and conditions of a revolving line of credit to the
Borrower in the amount of Six Million and 00/100 Dollars ($6,000,000.00) (the
“Loan”); and

 

WHEREAS, the obligation of the Borrower to repay the Loan is evidenced by that
certain Revolving Credit Note dated as of November 14, 2016 (the “Note”),
executed by the Borrower and payable to the Lender in the original principal
amount of $6,000,000.00; and

 

WHEREAS, the Note is secured by, among other things, that certain Third Party
Security Agreement dated as of November 14, 2016 (the “Security Agreement”),
executed by Canterbury Concessions, as debtor, in favor of the Lender, as
secured party; and

 

WHEREAS, the Note has been guaranteed by the Guarantor pursuant to that certain
Corporate Guaranty dated as of November 14, 2016 (the “Guaranty”), executed by
the Guarantor in favor of the Lender; and

 

WHEREAS, the Borrower has requested that the Lender (i) extend the Maturity Date
of the Loan from September 30, 2017 to September 30, 2018, and (ii) make certain
other modifications to the Credit Agreement; and

 

WHEREAS, the Lender has agreed to the foregoing, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                  Capitalized Terms. Capitalized terms not otherwise defined
herein shall have the meaning assigned to such term in the Credit Agreement.

 

2.                  Amendments to the Credit Agreement.

 

A.                The definition of “Maturity Date” in Section 2 of the Credit
Agreement is hereby amended by deleting the date “September 30, 2017” and
replacing it with the date “September 30, 2018,” thereby extending the Maturity
Date to such later date.

 

 

 

 



B.                 Section 18(e) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

(e)       Enter into a new business or purchase or otherwise acquire any
business enterprise or any substantial assets of any person or entity; or make
any loans to any person or entity except for (i) loans and advances to officers
for expenses to be incurred in the ordinary course of business so long as the
aggregate outstanding principal amount thereof does not exceed $10,000.00 at any
time; or (ii) purchase any shares of stock of, or similar investment in, any
entity; or (iii) loans to Borrower’s subsidiaries or entities under common
control with Borrower in an aggregate amount of not greater than $5,000,000 at
any time.

 

3.                  Consent of and Reaffirmation of Guaranty. The Guarantor
hereby consents to the terms of this Amendment, repeats and reaffirms each and
all of its obligations under the Guaranty and agrees that the Guaranty
guaranties repayment of, among other things, the Note and performance of all
other obligations of the Borrower to the Lender.

 

4.                  Priority and Validity of the Security Agreement. Canterbury
Concessions represents and warrants to the Lender that the Security Agreement
grants to the Lender a valid and first priority security interest in the
collateral described therein, and such security interest secures, among other
things, all of the Borrower’s obligations under the Note, as defined in this
Amendment, and will continue in full force and effect until the Note is
satisfied in full.

 

5.                  Legal Representation. The Borrower, the Guarantor and
Canterbury Concessions (collectively, the “Loan Parties”) hereby represent,
warrant and agree that they have fully considered the terms of this Amendment
and the documents related hereto and have had the opportunity to discuss this
Amendment and the documents related hereto with their legal counsel, and that
they are executing the same without any coercion or duress on the part of the
Lender.

 

6.                  Authority. The Loan Parties hereby represent and warrant to
the Lender that they have full power and authority to execute and deliver this
Amendment and to incur and perform their obligations hereunder; the execution,
delivery and performance by the Loan Parties of this Amendment will not violate
any provision of the organizational documents of any of the Loan Parties, or any
law, rule, regulation or court order or result in the breach of, constitute a
default under, or create or give rise to any lien under, any indenture or other
agreement or instrument to which the Loan Parties are a party or by which the
Loan Parties or their properties may be bound or affected.

 

7.                  Original Terms. Except as expressly amended herein, the
Credit Agreement, and the documents associated therewith (collectively, the
“Loan Documents”), as modified by this Amendment, shall be and remain in full
force and effect in accordance with their original terms.

 

8.                  No Waiver. The Loan Parties hereby acknowledge and agree
that, by executing and delivering this Amendment, the Lender is not waiving any
existing Event of Default, whether known or unknown, or any event, condition or
circumstance, whether known or unknown, which with the giving of notice or the
passage of time or both would constitute an Event of Default, nor is the Lender
waiving any of its rights or remedies under the Loan Documents.

 

 2 

 

 



9.                  No Setoff. The Loan Parties acknowledge and agree with the
Lender that no events, conditions or circumstances have arisen or exist as of
the date hereof which would give any of the Loan Parties the right to assert a
defense, counterclaim and/or setoff any claim by the Lender for payment of
amounts owing under the Note. Any defense, right of setoff or counterclaim which
might otherwise be available to the Loan Parties is hereby fully and finally
waived and released in all respects.

 

10.              Merger. All prior oral and written communications, commitments,
alleged commitments, promises, alleged promises, agreements, and alleged
agreements by or among the Lender and the Loan Parties in connection with the
Loan are hereby merged into the Loan Documents, as amended by this Amendment;
shall be of no further force or effect; and shall not be enforceable unless
expressly set forth in the Loan Documents, as amended by this Amendment. All
commitments, promises, and agreements of the parties hereto are set forth in
this Amendment and the Loan Documents and no other commitments, promises, or
agreements, oral or written, of any of the parties hereto shall be enforceable
against any such party.

 

11.              Release. The Loan Parties hereby release and forever discharge
the Lender and its past, present and future officers, directors, attorneys,
insurers, servants, representatives, employees, shareholders, subsidiaries,
affiliates, participants, partners, predecessors, principals, agents, successors
and assigns of and from any and all existing or future claims, demands,
obligations, interests, suits, actions or causes of action, at law or in equity,
whether arising by contract, statute, common law or otherwise, both direct and
indirect, of whatsoever kind or nature, arising out of or by reason of or in
connection with the Loan, the Loan Documents, this Amendment, any prior
amendments or agreements or the documents related hereto or thereto or any acts,
omissions, or conduct occurring on or before the date hereof.

 

12.              Costs and Expenses. The Borrower shall pay all costs and
expenses, including attorneys’ fees paid or incurred by the Lender in connection
with the preparation of this Amendment and the documents related hereto and the
closing and consummation of the transaction contemplated hereby.

 

13.              Further Assurances. The Loan Parties hereby agree to execute
and deliver such other further agreements, documents and instruments as is
deemed necessary or advisable by the Lender in order to effectuate the purposes
of this Amendment and the documents related hereto.

 

14.              No Default. The Loan Parties hereby represent and warrant to
the Lender that no Event of Default, or event which with the giving of notice or
the passage of time or both would constitute an Event of Default, has occurred
and is continuing.

 

15.              Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

 

 3 

 

 



16.              Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Minnesota without giving
effect to the choice of law provisions thereof.

 

17.              Headings. The descriptive headings for the several sections of
this Amendment are inserted for convenience only and not to define or limit any
of the terms or provisions hereof.

 

18.              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have made and entered into this Amendment
as of the day and year first above written.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 4 

 

 

 

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]

 

BORROWER:

 

CANTERBURY PARK
ENTERTAINMENT LLC

 

 

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO

 

 

GUARANTOR:

 

CANTERBURY PARK HOLDING CORPORATION, a Minnesota corporation

 

 

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: CEO

 

CANTERBURY CONCESSIONS:

 

CANTERBURY PARK CONCESSIONS INC.

 

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: CEO

 

 

LENDER:

 

BREMER BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Laura Helmueller

Name: Laura Helmueller

Its: Senior Vice President

 



 

 

 

